 In the Matter of GENERAL BAKING COMPANY (BOND PLANT), EM-PLOYERandBAKERY DRIVERS' UNION No. 264, INTER-,NATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. OF L., PETITIONERIn the Matter of HALL BAKING COMPANY, EDIPLOYER-PETITIONERandAUTO MECHANICS LODGE No. 1053, OF THE INTERNATIONAL ASSOCI-ATION OF MACHINISTSandBAKERY DRIVERS' UNION No. 264, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. OF L.Cases Nos. 3-R-1393 and 3-RE-18, rsspectively.-DecidedMarch 31, 1947Mr. A. F. Harter,of Buffalo, N. Y. for General Baking Company.Mr. George Faunce,of New York City, for Hall Baking Company.Mr. Robert A. Smith,of Buffalo, N. Y., for the Teamsters.Messrs. H. I. SmithandAlbert Chandler,of Buffalo, N. Y., for theMachinists.Miss Eleanor Schwartzbach,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thesecases was held at Buffalo, New York, on December 6, 1946, beforeFrancis X. Helgesen, hearing officer.'The hearing officer's rulingsmade at the hearilig are free from prejudicial error and are herebyaffirmed.At the hearing the Machinists moved to dismiss the petitions onthe ground that the unit sought by the Teamsters is inappropriate.For the reasons set forth in Section IV, the motion is hereby denied.Upon the entire record in the consolidated cases, the National LaborRelations Board makes the following:1Case No 3-R-1394, involving garage employees of Ontario Biscuit Company, was orig-inally consolidated with Cases Nos 3-R-1393 and 3-RE-18.At the consolidated hearingthe Teamsters, the Machinists, and Ontario Biscuit Company agreed to resolve the questionraised in Case No 3-R-1394 by a consent electionThereafter, on December 9, 1946, theBoard issued an order severing Case No. 3-R-1394 from the instant cases.73 N. L. R. B., No. 9.44 GENERAL BAKING COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS45General Baking Company, a Delaware corporation, having itsprincipal office in New York City, operates, in addition to other plants,a plant at Buffalo, New York, known as the Bond Plant, wherein theEmployer is engaged in the production and distribution of bread andallied products which are produced and sold under the trade name"Bond Bread."Only the plant at Buffalo, New York, is involvedin these proceedings.During the 6-month period ending July 1, 1946,theEmployer purchased raw materials, consisting principally ofyeast, flour, milk, sugar, and shortening, valued at more than $250,000,of which approximately 50 percent represented shipments from pointsoutside the State of New York. During the same period, the Em-ployer sold products valued in excess of $750,000.All sales are madeat wholesale to stores, restaurants, and institutions within the Stateof New York.Hall Baking Company, a Delaware corporation, is a wholly ownedsubsidiary of Continental Baking Company, which has its principaloffice and place of business in New York City, and operates manybakeries located throughout the United States.Only the plant ofHall Baking Company at Buffalo, New York, is involved in these pro-ceedings.The Employer is engaged in the baking -and distributionof bread and cake sold at retail in a house-to-house distribution with-in an approximate radius of 40 miles of Buffalo. During the 6-monthperiod ending December 1, 1946, the Employer purchased raw ma-terials, consisting principally of flour, sugar, shortening, milk, yeast,fruit, eggs, bread, and cake wrappers valued at more than $500,000,75 percent of which was shipped to its plant from points outside theState of New York.During the same period the Employer soldfinished products valued in excess of $3,000,000, all of which was soldwithin the State of New York.Each of the Employers admits and we find that it is engaged incommerce within the meaning of the National Labor Relations Act.It. THE ORGANIZATIONS INVOLVEDBakery Drivers' Union No. 264, International Brotherhood ofTeamsters, Chauffeurs, IvI areliousemen and Helpers of America, hereincalled the Teamsters, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employers.Auto Mechanics Lodge No. 1053, of the International AssociationofMachinists, herein called the Machinists, is a labor organization,claiming to represent employees of the Employers. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONThe Employers refuse to recognize the Teamsters as the exclusivebargaining representative of employees of the Employers until theTeamsters has been certified by the Board in an appropriate unit.By letter dated August 26, 1946, the Teamsters notified Hall BakingCompany that it represented a majority of the -Employer's garageemployees and requested a conference for the purposes of collectivebargaining.The Employer had a contract with the Machinists cover-ing these employees, expiring October 31, 1946. In view of the con-flicting claim to representation made by the Teamsters, the Employerfiled a petition for certification of representatives with the Board.In September 1946, the Teamsters requested recognition as the ex-clusive bargaining representative of the garage employees of GeneralBaking Company.The Employer refused this request since it had acontractwith the Machinists covering these employees, expiringOctober 31, 1946.Neither Employer urges, and we find, that neithercontract is a barto these proceedings.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employers, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITSThe Teamsters seeks separate units confined to the garage employeesof each Employer; the Machinists and General Baking Company urgethat a single unit include the garage employees of both Employers.Hall Baking Company agrees with the position taken by the Teamsters.The parties are in agreement as to the categories to be included in thebargaining unit.Each Employer has recognized the Machinists as the bargainingrepresentative for its garage employees for approximately 8 years, anduntil about 1942 each Employer negotiated individually with theMachinists for its employees. Since that time five bakery companies 2in Buffalo, including the Employers herein, constituting themselves theEmployer Bargaining Group,' have joined in negotiating contractswith the Machinists covering their garage employees.The estab-lished bargaining procedure has been for the Employer BargainingGroup to designate a spokesman who met with representatives of theseveral companies and the Machinists to negotiate a contract.After2General Baking Company,Hall Baking Company,Continental Baking Company, Na-tional Biscuit Company, and O'Rourke Baking Company.A petition filed by the Teamstersfoi the garage employees of the O'Rouike Baking Company was withdrawn by the Team-sters when the Board refused to assert jurisdiction.3The parties do not contend that the Employer Bargaining Group is a legal association. GENERAL BAKING COMPANY47reaching agreement on all provisions of the contract, individual con-tracts were prepared and signed by each company. There never hasbeen a master contract signed by representatives of all the companies,and they are not bound to accept all the provisions of any contract.4Grievances are handled on an individual plant basis except whenthe grievance is one common to all members of the Employer Bar-gaining Group. The Employer Bargaining Group meets socially, butdoes not act in concert in advertising or general business matters 5The members of the Employer Bargaining Group did, however, agreeto a common operating program during the V-J Day celebration. Therecord discloses that there has been no meeting of the Employer Bar-gaining Group and the Machinists since the conclusion of negotiationsfor the 1945-1946 contract.From the foregoing facts, we are not persuaded that the establish-ment of a multiple-employer unit of garage employees is warranted.Moreover, Hall Baking Company, by now asserting that its garageemployees comprise a separate unit, reveals an intention to pursue anindividual course of action with respect to its labor relations.Wewe find that a separate unit comprising the garage employees of eachEmployer is appropriate.We find that all garage employees of Hall Baking Company andGeneral Baking Company, respectively, including auto mechanics,bodymen and upholsterers, greasers, gassers, painters, helpers andwashers, but excluding garage superintendents and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute separate units appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONS"As part of the investigation to ascertain representatives for thepurposes of collective bargaining with General Baking Company,(Bond Plant), Buffalo, New York, and Hall Baking Company, Buf-falo, New York, separate elections by secret ballot shall be conducted'In at least one instance General Baking Company refused to execute a contract unlessand until the contract and all provisions were acceptable to all the members of the Em-ployer Bargaining Group5The Employer Bargaining Group appeared before the war Labor Board on behalf of itsmembers in 1944.9Matter of Great Bear Logging Company,59 N. L. R. B 701 ;Matter of Jalmer Berg,59 N L R B 685;Matter of Marcellus M. Murdock,67 N. L. R. B 1426,Matter of Swan-son Brothers Logging Company,71 N. L It. B. 614 ;Matter of Hummel Furniture Manu-facturing Company, 72N. L. R B 3017 Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.739926-47-vol. 73-5 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the respective units found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, to determine whetherthey desire to be represented by Bakery Drivers' Union No. 264, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, A. F. of L., or by Auto Mechanics LodgeNo. 1053, of the International Association of Machinists, for the pur-poses of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.